DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed on 02/07/2022 has been entered.  Claims 1, 3-4, 6 and 8-9 are currently pending in the application.  Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 02/07/2022.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 3-4, 6 and 8-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claim 1, Applicant appears to claim parts of the human body which is not directed to statutory subject matter (i.e. human per se). See MPEP 2106, Section I. For example, claim 1 recites "when the snap is buckled up, the columnar airbags of the hip airbag and the fixing bands surround legs of the user" and "extending downward from the waist airbag to a knee".  It is noted that "when the snap is buckled up" does not necessarily mean that the safety airbag is worn.  It is respectfully suggested that this rejection may be overcome by including a phrase such as "configured to", "adapted to", "when in use" or "while being worn".

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4, 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kincheloe US 4,825,469 A) in view of Hamberg (US 4,837,859 A).
Regarding claim 1, Kincheloe discloses a safety airbag for human body protection (a safety airbag 20 in a jacket form; figs. 2, 5; col. 3, ll. 8-28; claim 1), comprising: 
an upper airbag (the portion above belt-like structure 22, formed by a plurality of generally vertical tubular sections 60; figs. 2, 7; col. 3, ll. 20-37; col. 5, ll. 38-43) including a back airbag (at least tubular member 62; see fig. 7 and annotated fig. 6) configured to protect a user's back (see fig. 7 and annotated fig. 6) and a head airbag (hood portion 40; fig. 2; col. 3, ll. 63-66) configured to protect a user's head (fig. 2; col. 3, ll. 63-66) laterally extending from a top of the back airbag (see fig. 2), wherein an upper air inlet (to receive gas from central part 58; see annotated fig. 5; col. 3, ll. 20-28; col. 5, ll. 38-47) is provided on a lower portion of the back airbag (figs. 5-6; col. 3, ll. 20-28; col. 5, ll. 38-47), and the upper airbag is T-shaped after being folded (after the hood portion is folded below the collar, the sleeve portions and the back portion together form a T shape; see fig. 5; col. 3, ll. 63-66); and 
a lower airbag (the portion below belt-like structure 22, formed by a plurality of generally vertical tubular sections 60; figs. 2, 7; col. 3, ll. 20-37; col. 5, ll. 38-43) including a waist airbag (a portion of airbag around the waist area; see annotated fig. 6) configured to protect the user's 
wherein the upper air inlet is in fluid communication with the lower air inlet (figs. 5-6; col. 3, ll. 20-28; col. 5, ll. 38-47), the upper air bag and the lower air bag are inflated simultaneously by an inflation device (simultaneously receiving gas from central part 58 which is connected to gas tank 26; figs. 2, 5-6; col. 3, ll. 20-32; col. 5, ll. 38-47).
Kincheloe further discloses wherein the hip airbag comprises a plurality of columnar airbags (see fig. 7 and annotated fig. 6; col. 5, ll. 38-43).
Kincheloe does not disclose wherein a fixing band is provided at each side of a lower end of the hip airbag, and free ends of the fixing bands are connectable by a snap; and when the snap is buckled up, the columnar airbags of the hip airbag and the fixing bands surround legs of the user.  However, Kincheloe does disclose snaps are used to releasably retain pleated outer surface of the inflated jacket (col. 5, ll. 50-61).  Further, Hamberg teaches a foldable article of clothing (fig. 1; col. 1, ll. 33-38) for human body protection (fig. 5; col. 1, ll. 33-38), wherein the foldable clothing article is adapted to be worn about a user's hip and legs (fig. 5; col. 1, ll. 33-38), wherein a fixing band (bands 7', 7''; fig. 1; col. 5, ll. 1-4) is provided at each side of a lower 
Regarding claim 4, Kincheloe and Hamberg, in combination, disclose the safety airbag for human body protection as claimed in claim 1, but Kincheloe does not explicitly disclose wherein the head airbag has a thickness of 40-80 mm after inflation, and the back airbag has a thickness of 80-100 mm, a length of 500-800 mm, and a width of 350-500 mm after inflation, the waist airbag and the hip airbag have a thickness of 40-80 mm after inflation.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the size of the airbags, as disclosed by Kincheloe, with wherein the head airbag has a thickness of 40-80 mm after inflation, and the back airbag has a thickness of 80-100 mm, a length of 500-800 mm, and a width of 350-500 mm after inflation, the waist airbag and the hip airbag have a thickness of 40-80 mm after inflation.  A change in size is an 
Regarding claim 6, Kincheloe and Hamberg, in combination, disclose the safety airbag for human body protection as claimed in claim 1, and Kincheloe further discloses wherein the length of the waist airbag is less than the length of the hip airbag (the waist airbag only extends around a user's waist area while the hip airbag extending from a user's hip portion to the user's lower leg portions; see annotated fig. 6).
Regarding claim 8, Kincheloe and Hamberg, in combination, disclose the safety airbag for human body protection according to claim 1, and Kincheloe further discloses wherein at least one upper air inlet and at least one lower air inlet are provided (see annotated fig. 5).
Regarding claim 9, Kincheloe and Hamberg, in combination, disclose the safety airbag for human body protection according to claim 1, and Kincheloe further discloses wherein two upper air inlets and two lower air inlets are provided (see annotated fig. 5).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kincheloe (US 4,825,469 A) and Hamberg (US 4,837,859 A) and further in view of Zhong (CN 102835753 A).
Regarding claim 3, Kincheloe and Hamberg, in combination, disclose the safety airbag for human body protection as claimed in claim 1, but Kincheloe does not disclose wherein the inflation device is further connected with a trigger button configured to activate the inflation device and a gravity sensor.  However, Zhong teaches a safety airbag (see English translation; fig. 1; page 7, para. 1) for human body protection (fig. 1; page 7, para. 1) comprising an inflation device (CO2 compressed gas cylinder 4; page 7, para. 1), wherein the inflation device is further 

    PNG
    media_image1.png
    837
    843
    media_image1.png
    Greyscale

Annotated Figs. 5-6 from US 4,825,469 A

Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive.
Applicant Remarks: With respect to claim 1, Applicant asserts that the vertical sections 60 surround a user's waist, and cannot possibly combine with the fixing bands so that the columnar airbags of the hip airbag and the fixing bands surround legs of the user because the combination of the motorcycle safety apparel of Kincheloe and the pad members of Hamberg would not result in the safety airbag of claim 1.
Examiner's response: Examiner respectfully disagrees.  The Office Action does not combine the motorcycle safety apparel of Kincheloe and the pad members of Hamberg as Applicant argued.  The modification is with respect to the fixing bands for positioning the snaps, not replacing the airbags of Kincheloe with the pad members of Hamberg.  As Kincheloe does disclose snaps are used to releasably retain pleated outer surface of the inflated jacket (col. 5, ll. 50-61), the snaps must be positioned at some structure of the inflated jacket.  One of ordinary skill of the art would glimpse from Hamberg's teaching that the fixing bands would be a suitable structure to position the snaps.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732


/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732